EXHIBIT10.62005 Equity Plan CHINA DIRECT TRADING CORPORATION (Hereinafter referred to as the “Company”) 2005 EQUITY INCENTIVE PLAN 1.PURPOSE. The purpose of the Plan is to provide incentives to attract, retain and motivate eligible persons whose present and potential contributions are important to the success of the Company and its Subsidiaries by offering them an opportunity to participate in the Company’s future performance through awards of Options, Restricted Stock, Stock Bonuses, Stock Appreciation Rights (SARs) and Restricted Stock Units.
